Citation Nr: 1032502	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-22 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD), 
anxiety, and depression.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for a foot disability.  

5.  Entitlement to service connection for hypothyroidism (claimed 
as thyroid problems).

6.  Entitlement to service connection for a skin disability 
(claimed as dermatology).  

7.  Entitlement to service connection for chronic lymphocytic 
leukemia (CLL) (previously claimed as leukopenia and as extremely 
low white blood count), to include as a result of exposure to 
toxic chemicals, including herbicide agents.  

8.  Entitlement to service connection for sleep apnea.  

9.  Entitlement to service connection for a lung disability 
(claimed as shortness of breath).  

10.   Entitlement to service connection for fatigue, including as 
secondary to hypothyroidism and leukemia.  

11.  Entitlement to service connection for gout.  

12.  Entitlement to service connection for diabetes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION


The Veteran served on active duty from February 1968 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) from 
a February 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement was 
received in April 2007, a statement of the case was issued in 
August 2007 and July 2008, and a substantive appeal was received 
in July 2008.  

The Veteran testified at a hearing before the Board in June 2010.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for a psychiatric disability, 
tinnitus, and fatigue are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not experience any current hearing loss.

2.  The Veteran did not sustain a foot disability in service. 

3.  Symptoms of a foot disability have not been continuous since 
service separation. 

4.  The Veteran's current foot disability is not related to his 
active service.

5.  The Veteran did not sustain hypothyroidism in service. 

6.  Symptoms of hypothyroidism have not been continuous since 
service separation. 

7.  The Veteran's current hypothyroidism is not related to his 
active service.

8.  The Veteran does not experience any current skin disability.  

9.  The Veteran has a current diagnosis of CLL.

10.  Resolving all reasonable doubt in the Veteran's favor, he 
was exposed to toxic chemicals, including herbicide agents, 
during service.

11.  The Veteran does not experience any current sleep apnea.  

12.  The Veteran did not sustain a lung disability in service. 

13.  Symptoms of a lung disability have not been continuous since 
service separation. 

14.  The Veteran's current lung disability is not related to his 
active service.

15.  The Veteran did not sustain gout in service. 

16.  Symptoms of gout have not been continuous since service 
separation. 

17.  The Veteran's current gout is not related to his active 
service.

18.  In June 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal for entitlement to 
service connection for diabetes.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 5107  (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).  

2.  A foot disability was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

3.  Hypothyroidism was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

4.  A skin disability was not incurred in or aggravated by 
service, nor may a skin disability be presumed to have incurred 
in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2009).  

5.  CLL was incurred during active duty military service as a 
result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).

6.  Sleep apnea was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

7.  A lung disability was not incurred in or aggravated by the 
Veteran's active service, nor may a lung disability be presumed 
to have incurred in such service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

8.  Gout was not incurred in or aggravated by the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

9.  The criteria for withdrawal of a Substantive Appeal have been 
met on the issue of entitlement to service connection for 
diabetes.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation in this case was accomplished by way of a letter from 
the RO to the Veteran dated in December 2006.  The December 2006 
letter also provided the Veteran with notice of the types of 
evidence necessary to establish a disability rating and the type 
of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Board notes that 
under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record if 
VA determines it is necessary to decide the claim.  In disability 
compensation claims, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with a veteran's service or with another service- 
connected disability, but (4) there is insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In the present case, an examination is not required because the 
evidence of record demonstrates no in-service injury or disease 
to which any currently diagnosed hearing loss, foot, hypothyroid, 
skin, sleep apnea, lung, or gout disabilities could be related.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303.

The evidence of record also contains the Veteran's service 
treatment records and post-service VA and private medical 
records.  At his June 2010 personal hearing, the Veteran 
testified that he had additional private medical records he 
wished to submit, and his file was held for 30 days to allow him 
to submit these records.  However, no additional records have 
been received from the Veteran.  As these records, while 
potentially pertinent, are private, and are in the possession of 
health care providers unknown to VA, VA is unable to obtain them 
by itself.  The Board notes in this regard that "[T]he duty to 
assist is not always a one-way street.  If [an appellant] wishes 
help, he cannot passively wait for it in those circumstances 
[where his input is crucial for obtaining that assistance]."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Hence, the Board 
concludes that the duty to assist with regard to these private 
treatment records is satisfied at present.

The Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the adjudication 
of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any 
event, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of VA's notices or 
other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  

Therefore, the Board finds that the duty to notify and the duty 
to assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the Veteran's appeal on 
the issues of entitlement to service connection for hearing loss, 
foot, hypothyroid, skin, sleep apnea, lung, and gout disabilities 
and will proceed to the merits of the Veteran's appeal.  

Service Connection Criteria 

Applicable law provides that service connection will be granted 
if it is shown that a veteran has a current disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic diseases, including leukemia, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303.  

In the absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  This principle has been repeatedly reaffirmed by the 
Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service and 
the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Veteran contends several of his disability result from 
herbicide exposure during service.  Under the provisions of 38 
C.F.R. § 3.309(e), if a Veteran was exposed to an herbicide agent 
during active military, naval, or air service, the diseases set 
forth in 38 C.F.R. § 3.309(e) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though there 
is no record of such disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  

According to 38 C.F.R. § 3.307(a)(6)(iii), a Veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  Service in 
Vietnam includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. § 3.313(a) (2009).  In the 
present case, the Veteran has presented sufficient evidence to 
establish military service in Vietnam, and such service is 
conceded by the Board.  

	Finally, the statutory presumption is not the sole method for 
showing causation, and the Veteran is not precluded from 
establishing service connection with competent proof establishing 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

Hearing Loss

Criteria & Analysis

Certain chronic disabilities, such as sensorineural hearing loss, 
are presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an 
October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

The Veteran has claimed entitlement to hearing loss due to 
exposure to noise from artillery during active service.  

A service Report of Medical Examination dated in November 1970 
for separation purposes reflects that the Veteran's ears were 
clinically evaluated as normal.  Audiometric testing showed pure 
tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

There are no post-service treatment records reflecting a 
diagnosis of hearing loss.  While the Veteran testified in June 
2010 that he was afforded a VA audiological examination in the 
past year, no examination is of record.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for hearing loss.  The 
Veteran has not identified or submitted any medical evidence 
which shows any current hearing loss disability.  A service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Simply put, service 
connection is not warranted in the absence of proof of current 
disability.  

As for the Veteran's statements asserting that his hearing loss 
is related to his period of service, although he is competent to 
describe symptoms of hearing loss, the claimed disability is not 
a condition under case law where lay observation has been found 
to be competent; therefore, the determination as to the presence 
of the disability is medical in nature, that is, not capable of 
lay observation, and competent medical evidence is needed to 
substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997) (on the question of whether a veteran has a chronic 
condition since service, the evidence must be medical unless it 
relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. App. 
303 (2007) (lay testimony is competent to establish the presence 
of observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).  However, 
there is no in-service injury or disease, or even chronic 
symptoms, to which currently diagnosed hearing loss could be 
related by competent medical opinion.  

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for hearing loss, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.

Foot Disability and Gout

Factual Background & Analysis

Based on a review of the evidence, the Board finds that service 
connection for a foot disability and gout is not warranted.  The 
Veteran did not sustain a foot disability or gout in service.  A 
service Report of Medical Examination dated in November 1970 for 
separation purposes reflects that the Veteran's lower extremities 
were clinically evaluated as normal.  The Board views the 
examination report as competent evidence that there was no foot 
disability or gout at that time.  

Symptoms of a foot disability and gout have not been continuous 
since service separation.  VA outpatient treatment records dated 
in August 2009 reflect that the Veteran complained of joint 
swelling and pain for about six months.  

The Board notes that the lack of any evidence of continuing joint 
swelling and pain for over 38 years between the period of active 
duty and the evidence showing joint swelling and pain is itself 
evidence which tends to show that no foot disability or gout was 
incurred as a result of service.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during and 
after military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in any 
chronic or persistent disability which still exists currently.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

As for the Veteran's statements asserting that his foot 
disability and gout are related to his period of service, 
although he is competent to describe symptoms of a foot 
disability and gout, the claimed disabilities are not conditions 
under case law where lay observation has been found to be 
competent; therefore, the determination as to the presence of the 
disabilities is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997) (on the question of whether a veteran has a chronic 
condition since service, the evidence must be medical unless it 
relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. App. 
303 (2007) (lay testimony is competent to establish the presence 
of observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).  However, 
there is no in-service injury or disease, or even chronic 
symptoms, to which currently diagnosed foot disability and gout 
could be related by competent medical opinion.  

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for a foot disability and gout, and the claim must be denied.  
Because the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.



Hypothyroidism

Factual Background & Analysis

Based on a review of the evidence, the Board finds that service 
connection for hypothyroidism is not warranted.  The Veteran did 
not sustain hypothyroidism in service.  A service Report of 
Medical Examination dated in November 1970 for separation 
purposes reflects that the Veteran's endocrine system was 
clinically evaluated as normal.  The Board views the examination 
report as competent evidence that there was no hypothyroidism at 
that time.  

Symptoms of hypothyroidism have not been continuous since service 
separation.  VA outpatient treatment records dated in November 
2006 reflect that the Veteran was assessed with hypothyroidism.  

The Board notes that the lack of any evidence of continuing 
hypothyroidism for over 35 years between the period of active 
duty and the evidence showing hypothyroidism is itself evidence 
which tends to show that no hypothyroidism was incurred as a 
result of service.  A prolonged period without medical complaint 
can be considered, along with other factors concerning the 
claimant's health and medical treatment during and after military 
service, as evidence of whether a disability was incurred in 
service or whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

As for the Veteran's statements asserting that his hypothyroidism 
is related to his period of service, although he is competent to 
describe symptoms of hypothyroidism, the claimed disability is 
not a condition under case law where lay observation has been 
found to be competent; therefore, the determination as to the 
presence of the disability is medical in nature, that is, not 
capable of lay observation, and competent medical evidence is 
needed to substantiate the claim.  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (on the question of whether a veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. App. 
303 (2007) (lay testimony is competent to establish the presence 
of observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).  However, 
there is no in-service injury or disease, or even chronic 
symptoms, to which currently diagnosed hypothyroidism could be 
related by competent medical opinion.  

The Board has also considered whether presumptive service 
connection is warranted on the basis of herbicide exposure.  As 
noted above, the Veteran's exposure to herbicides during military 
service is conceded.  However, hypothyroidism is not among the 
presumptive disorders listed at 38 C.F.R. § 3.309, and the 
Veteran has not submitted evidence to that effect.  See Combee, 
supra.  

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for hypothyroidism, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Skin Disability

Criteria & Analysis

A service Report of Medical Examination dated in November 1970 
for separation purposes reflects that the Veteran's skin and 
lymphatics were clinically evaluated as normal.  There are no 
other service treatment records related to a skin disability.  

There are no post-service treatment records reflecting a 
diagnosis of a skin disability.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for a skin disability.  
The Veteran has not identified or submitted any medical evidence 
which shows any current skin disability.  A service connection 
claim must be accompanied by evidence which establishes that the 
claimant currently has a disability.  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Simply put, service connection is not warranted in 
the absence of proof of current disability.  

As for the Veteran's statements asserting that a skin disability 
is related to his period of service, although he is competent to 
describe symptoms of a skin disability, the claimed disability is 
not a condition under case law where lay observation has been 
found to be competent; therefore, the determination as to the 
presence of the disability is medical in nature, that is, not 
capable of lay observation, and competent medical evidence is 
needed to substantiate the claim.  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (on the question of whether a veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. App. 
303 (2007) (lay testimony is competent to establish the presence 
of observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).  However, 
there is no in-service injury or disease, or even chronic 
symptoms, to which currently diagnosed skin disability could be 
related by competent medical opinion.  

The Board has also considered whether presumptive service 
connection is warranted on the basis of herbicide exposure.  In 
this regard, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 U.S.C.A. § 1116(f). 38 C.F.R. § 3.307(a)(6)(iii).  

In this case, the Veteran had the requisite service stated above, 
and, as such, it is presumed that he was indeed exposed to an 
herbicide agent such as Agent Orange.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  Moreover, affirmative evidence does not 
exist to rebut that presumption.  However, despite presumed 
exposure to an herbicide agent, presumptive service connection 
under 38 C.F.R. § 3.307(a)(6) is still not for application.  As 
there is no persuasive evidence of a diagnosis of a skin 
disability, a presumptive grant of service connection is 
precluded.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

In sum, as the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Leukemia

Factual Background & Analysis

A service Report of Medical Examination dated in November 1970 
for separation purposes reflects that the Veteran was clinically 
evaluated as normal with regard to all relevant items.  The Board 
views the examination report as competent evidence that there was 
no leukemia, leukopenia, or extremely low white blood count at 
that time.  

Private treatment records from Dr. G.G. dated in November 2006 
reflect that Dr. G.G. diagnosed leukopenia with neutropenia.  

VA outpatient treatment records dated in November 2006 reflect 
that the Veteran was assessed with mild leukopenia and 
granulocytopenia and lymphocytosis.  

As noted above, the Veteran's exposure to herbicides during 
military service is conceded.  Additionally, he has a current 
diagnosis of CLL.  Therefore, a presumption of service connection 
for CLL under 38 C.F.R. § 3.309(e) is warranted.

With regard to the CLL issue, there is no need to undertake any 
review of compliance with the Veterans Claims Assistance Act of 
2000 (VCAA) and implementing regulations in this case since there 
is no detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefits sought by the Veteran 
are being granted by this decision of the Board.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Sleep Apnea

Criteria & Analysis

A service Report of Medical Examination dated in November 1970 
for separation purposes reflects that the Veteran was clinically 
evaluated as normal with regard to all relevant items.  There are 
no other service treatment records related to sleep apnea.  

There are no post-service treatment records reflecting a 
diagnosis of sleep apnea.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for sleep apnea.  The 
Veteran has not identified or submitted any medical evidence 
which shows any current sleep apnea.  A service connection claim 
must be accompanied by evidence which establishes that the 
claimant currently has a disability.  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Simply put, service connection is not warranted in 
the absence of proof of current disability.  

As for the Veteran's statements asserting that sleep apnea is 
related to his period of service, although he is competent to 
describe symptoms of sleep apnea, the claimed disability is not a 
condition under case law where lay observation has been found to 
be competent; therefore, the determination as to the presence of 
the disability is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997) (on the question of whether a veteran has a chronic 
condition since service, the evidence must be medical unless it 
relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. App. 
303 (2007) (lay testimony is competent to establish the presence 
of observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).  However, 
there is no in-service injury or disease, or even chronic 
symptoms, to which currently diagnosed sleep apnea could be 
related by competent medical opinion.  

In sum, as the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Lung Disability

Factual Background & Analysis

Based on a review of the evidence, the Board finds that service 
connection for a lung disability is not warranted.  The Veteran 
did not sustain a lung disability in service.  A service Report 
of Medical Examination dated in November 1970 for separation 
purposes reflects that the Veteran's lungs and chest were 
clinically evaluated as normal.  The Board views the examination 
report as competent evidence that there was no lung disability at 
that time.  

Symptoms of a lung disability have not been continuous since 
service separation.  VA outpatient treatment records dated in 
November 2006 reflect that the Veteran was assessed with chronic 
obstructive pulmonary disease (COPD).  

The Board notes that the lack of any evidence of continuing lung 
disability for over 35 years between the period of active duty 
and the evidence showing a lung disability is itself evidence 
which tends to show that no lung disability was incurred as a 
result of service.  A prolonged period without medical complaint 
can be considered, along with other factors concerning the 
claimant's health and medical treatment during and after military 
service, as evidence of whether a disability was incurred in 
service or whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran contends that a lung disability may have resulted 
from Agent Orange exposure during his Vietnam service.  Under 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to veterans 
who served in Vietnam during a certain time period, certain 
diseases may be presumed to have resulted from exposure to 
certain herbicide agents such as Agent Orange.  However, the 
Board notes that the record does not contain any diagnosis of the 
Veteran's claimed lung disability that matches any disease listed 
in 38 C.F.R. § 3.309(e).  The Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-
57589 (2003).  Therefore, service connection for the claimed 
disability cannot be granted on the basis of the presumptive 
regulations relating to exposure to Agent Orange.

As for the Veteran's statements asserting that a lung disability 
is related to his period of service, although he is competent to 
describe symptoms of a lung disability, the claimed disability is 
not a condition under case law where lay observation has been 
found to be competent; therefore, the determination as to the 
presence of the disability is medical in nature, that is, not 
capable of lay observation, and competent medical evidence is 
needed to substantiate the claim.  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (on the question of whether a veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. App. 
303 (2007) (lay testimony is competent to establish the presence 
of observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).  However, 
there is no in-service injury or disease, or even chronic 
symptoms, to which a currently diagnosed lung disability could be 
related by competent medical opinion.  

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for a lung disability, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.




Diabetes

Criteria & Analysis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in writing.  
Withdrawal may be made by the appellant or his or her authorized 
representative.  See 38 C.F.R. § 20.204.

At the June 2010 Board hearing, the Veteran withdrew his appeal 
of the issue of service connection for diabetes.  Thus, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the Board 
does not have jurisdiction to review the appeal on this matter, 
and the issue of entitlement to service connection for diabetes 
is dismissed.


ORDER

Service connection for hearing loss is denied.  

Service connection for a foot disability is denied.  

Service connection for hypothyroidism is denied.  

Service connection for a skin disability is denied.  

Service connection for leukemia is granted.  

Service connection for sleep apnea is denied.  

Service connection for a lung disability is denied.  

Service connection for gout is denied.  

The appeal of entitlement to service connection for diabetes is 
dismissed.


REMAND

A letter from Dr. G.P.G. dated in July 2008 reflects that Dr. 
G.P.G. opined that the Veteran experienced depression since 
Vietnam.  In light of the foregoing, a VA examination and opinion 
(based on a review of the claims file) is necessary to comply 
with 38 C.F.R. § 3.159(c)(4) (2009).  

The Veteran reported tinnitus since service.  Under the 
circumstances, the Board believes VA's duty to assist the veteran 
requires a VA examination and opinion as to etiology. 

The Veteran has claimed entitlement to service connection for 
fatigue as secondary to hypothyroidism and leukemia.  As noted 
above, the Veteran is service-connected for CLL.  Disability 
which is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 3.310 
(2009).  Under the circumstances, the Board believes that a VA 
examination with opinion is necessary to comply with 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of any current psychiatric 
disability, including PTSD, depression, and 
anxiety.  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.  
The examiner should indicate that the claims 
file was reviewed.  After reviewing the claims 
file and examining the Veteran, the examiner 
should offer an opinion as to whether it is at 
least as likely as not (a 50% or higher degree 
of probability) that any current psychiatric 
disability, including PTSD, depression, and 
anxiety, is related to service.  All opinions 
and conclusions expressed must be supported by 
a complete rationale in a report.

2.  The Veteran should be scheduled for a VA 
examination determine the nature and etiology 
of any current tinnitus disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The examiner 
should indicate that the claims file was 
reviewed.  After reviewing the claims file and 
examining the Veteran, the examiner should 
offer an opinion as to whether it is at least 
as likely as not (a 50% or higher degree of 
probability) that any current tinnitus is 
related to service.  All opinions and 
conclusions expressed must be supported by a 
complete rationale in a report.

3.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current fatigue.  
It is imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the examiner 
should:

a) diagnose any current fatigue shown to 
exist;

b) opine whether any such fatigue is at least 
as likely as not related to the Veteran's 
service-connected CLL;

c) if not, opine whether any such fatigue is 
aggravated by the Veteran's service-connected 
CLL; and

d) provide detailed rationale, with specific 
references to the record, for the opinion.  

4.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claim of 
service connection for a psychiatric 
disability, tinnitus, and fatigue.  Unless the 
benefits sought are granted, the Veteran 
should be furnished a supplemental statement 
of the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


